DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 8/24/22 is acknowledged.  The traversal is on the ground(s) that (1) the independent claims of the present application all distinguish over the Saeland reference provided in the restriction, therefore the claims are allowable over Saeland; and (2) the inventions are not independent or distinct, and there is no serious burden on the Examiner if restriction is not required.  
This is not found persuasive because the Applicant is arguing elements of a restriction under US practice, and not Unity of Invention restriction practice. Under US restriction practice, the distinctness and search burden for the inventions are considered when determining propriety of a restriction requirement. However, the instant case has been filed as a national stage entry of a PCT international application.  As shown in Example 1 in Chapter 10.21 of the PCT International Search and Preliminary Examination Guidelines (which can be found at  http://www.wipo.int/export/sites/www/pct/en/texts/pdf/ispe.pdf), claims in different categories of inventions are permitted, but unity of invention is lacking if the technical feature shared by all of the claims is known in the art.  The evaluation of a technical feature does not require demonstration that each invention is novel over the prior art. The Examiner provided the Saeland reference in the restriction mailed on 3/17/22 that demonstrates that the technical feature linking the inventions of Group I-VIII does not constitute a special technical feature as defined by PCT Rule 13.2, as the technical feature does not define a contribution over the art.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
The claim amendments filed 8/24/22 are acknowledged. Claims 1-37 are pending. Claims 3, 11-12, 14-15, and 17 are amended. Claims 1-5, 8-10, 18-33, and 35-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/22. Claims 6-7, 11-17 and 34 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 1/15/19 and 8/9/21 have been considered.  Signed copies are enclosed. The reference lined through was not considered because the reference was not provided by Applicant. 
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Objections
Claims 6 is objected to because of the following informalities:  the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 11-17 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
	The instant claims are directed to a method for determining a pancreatic cancer state comprising assaying a sample obtained from a subject for detecting a level of a CA19-9 glycoform which binds to DC-SIGN, comparing the detected level of said lectin binding CA19-9 glycoform in said sample with that of a control sample or a predetermined threshold value and determining a prostate cancer disease state for said subject based on the comparison. There are several issues regarding written description for these claims. First, base claim 6 requires “determining a pancreatic cancer disease state in a subject” but does not provide steps to accomplish this requirement, given that the claims only detect a biomarker then “determin[e] a prostate cancer disease state.” There are two different cancers provided, and it is unclear whether both or only one are being detected. Second, the claims require only “a level of a CA19-9 glycoform which binds to DC-SIGN,” but does not describe these glycoforms. They are described only by their function and no structure is provided to correlate with that function. 
Third, the skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test, such as serum creatinine (see page 1). It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that the measurement of ferritin is used in clinical practice to diagnose iron deficiency, but the test can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). 
Application of genomic and proteomic approaches to many cancer types has produced thousands of candidate biomarker for detection and prognostication, yet very few have become established in clinical practice. According to Brooks (Genome Res. 2012 Feb;22(2):183-7), Fundamental issues related to tumor heterogeneity, cancer progression, natural history and biomarker performance have provided challenges to biomarker development (see abstract). To be effective, a screening strategy must detect malignant cells that are destined to grow, metastasize, and cause death.  Unfortunately, little is known about the steps that lead transformed cells to become malignant and ultimately lethal, which has major implications for biomarker development (see page 184). Focusing on mutations or structural alterations within the malignant cells alone may be of limited utility in predicting biological and clinical behavior. Further, measurement of a biomarker at a particular time might not predict acquisition of those future genetic alterations that are the product of underlying genomic instability (see page 184). This is especially relevant, given that discovery based genomic studies have relied on samples of convenience, including tissue samples that have been banked from surgeries on individuals with relatively advanced disease in which the number of genomic changes is extraordinary. These changes make it difficult to identify critical early changes that could be used as diagnostic biomarkers (see page 185). 
Cancers are complex tissues composed of many cell types. It is possible (and likely) that features of the host, such as the innate immune response to the malignancy, interactions of the malignant cells with the surrounding stroma, or stochastic factors that are not captured by any biomarker, are important in the progression of early lesions. Biomarkers developed against the bulk mass of the tumor could miss the attributes of the stem cells that ultimately determine the clinical course of a malignancy. In addition, many biomarkers fail because most malignancies display genomic instability and require multiple genetic hits to become metastatic. Measurement of a biomarker at a particular time might not predict acquisition of those future genetic alterations that are the product of this underlying genomic instability (See Brooks page 184).  Brooks also teaches that genetic and histologic changes that occur with aging further complicate cancer detection strategies. Autopsy studies show histologically identifiable cancer precursor lesions (dysplasias and frank neoplasias) in a high proportion of the population and in many organ sites. Focusing on mutations or structural alterations within the malignant cells alone may be of limited utility in predicting biological and clinical behavior. Further, measurement of a biomarker at a particular time might not predict acquisition of those future genetic alterations that are the product of underlying genomic instability (see page 184). This is especially relevant, given that discovery based genomic studies have relied on samples of convenience, including tissue samples that have been banked from surgeries on individuals with relatively advanced disease in which the number of genomic changes is extraordinary. 
It is particularly notable that the use of CA19-9 is unpredictable for diagnosing or monitoring pancreatic cancer. For example, Baghbanian et al (Gastroenterol Hepatol Bed Bench 2013;6(1):32-35) teach that there was no significant relationship between serum CA19-9 value and histopathology of solid pancreatic mass (see e.g. abstract and entire reference). Baghbanian concludes that the marker has a limited sensitivity and specificity and cannot be used as a definite diagnostic test (see e.g. abstract and entire reference). The use of CA19-9 for differentiation of pancreatic cancer should be applied on an individual case basis depending on clinical situation and imaging findings (see e.g. abstract and entire reference). Given that the marker is unpredictable at best, more description is needed to demonstrate possession. MPEP 2163 states that unpredictable technologies, or inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, require more evidence to show possession.
A vague requirement for “assaying a sample” which does not contain any specific steps or threshold to distinguish a specific disease state, and the reference to “determining a … disease state” are not sufficient to demonstrate possession of the broad genus of methods.  The claimed method does little more than name a genus of “determining a disease state” with broad steps that require the practitioner to perform a large amount of experimentation and optimization to practice any of the genus of methods that are encompassed.  There are no criteria set forth to distinguish one disease state from another. CA19-9 has been used as a biomarker for many types of cancer. For example, as taught by Juang et al (Urological Science 25 (2014) 28-30), high serum levels of CA19-9 can be found in prostate cancer, which means that at least two different types of cancer can be detected with the same biomarker. Therefore, more specifically described steps are needed to demonstrate a method for distinguishing one type of cancer from another. For this reason, Applicant has not provided sufficient structure (i.e. steps) that correlate with the required function, or a representative number of species for the method to demonstrate possession of the broad genus. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11-17 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said lectin-binding".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “determining a pancreatic cancer disease state” in the preamble, but does not provide a step to determine a pancreatic cancer disease state. However, the claim recites a step of “determining a prostate cancer disease state” without setting forth steps that accomplish this determination. It is therefore unclear if the method is required to determine a pancreatic cancer disease state, a prostate cancer disease state, or both. 
Claim 6 recites “detecting a level of a CA19-9 glycoform which binds to DC-SIGN.” It is unclear if the glycoform must only be capable of binding DC-SIGN, or if the glycoform must actually bind DC-SIGN as part of the assaying. 
Claim 6 and 34 required “determining a… cancer disease state.” It is unclear what criteria are being measured for “determining,” particularly in light of the specification stating that “Also provided is a method of determining pancreatic cancer disease state in a subject, as well as a method of screening, diagnosing, prognosing, or monitoring pancreatic cancer in a subject” in paragraph [0195] of the published application. This suggests that “determining” is separate from screening, diagnosing, monitoring, and prognosing for a cancer. 
Claim 11 recites “indicate that a subject has or is at risk of having said cancer,” which renders the claim indefinite. These steps do not require determination of a disease state. A “risk” is not a disease state.  Therefore the scope of the claim is indefinite. 
Claims 11, 14 and 15 recite “subjecting sample to one or more lectins in order to capture.” It is unclear whether the “lectins” are restricted to DC-SIGN or if other lectins may be substituted. If it is the latter, it is unclear if additional steps are required to identify binding to DC-SIGN
Claim 12 recites “screening,” which renders the claim indefinite. The term “screening” is not defined in the specification, although the term is referred to as “screening protocol to identify subjects having or being at risk of having or developing … cancer” (see paragraph [0185] of the published application). This suggests that a subject may be “screened” without having a pancreatic or prostate cancer disease state determined. However, the determination of a disease state is required by the claims. Therefore the scope of the claim with regard to determining a disease state during “screening” is indefinite.
Claim 13 recites “monitoring for onset of said cancer, monitoring any change in risk of having or developing said cancer,” which renders the claim indefinite. These monitoring steps do not require determination of a disease state. The subjects may be found to be free of disease. Further, a “risk” is not a disease state.  Therefore the scope of the claim is indefinite. 
The claims depending from the rejected claims are also rejected because they do not remedy the deficiencies above. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 12, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 requires measurement of the same biomarker as the base claim. Therefore the scope of the claims is identical, and claim 7 does not further limit the base claim.  Regarding claims 12 and 13, the specification states that “Also provided is a method of determining pancreatic cancer disease state in a subject, as well as a method of screening, diagnosing, prognosing, or monitoring pancreatic cancer in a subject” in paragraph [0195] of the published application. This suggests that screening, diagnosing, prognosing, and monitoring are separate methods from “determining” and the scope of claims 12 and 13 is therefore broadened from the base claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-7, 11-17 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim as a whole, claim(s) 6-7, 11-17 and 34 are determined to be directed to a law of nature/natural principle an abstract idea. The instant claims recite a method of determining a disease state based on measuring a CA19-9 biomarker. The method requires detecting the level of CA19-9 that can bind to DC-SIGN, and then comparing that level with a control level or predetermined threshold value to determine a disease state. The claims also recite screening, diagnosing, prognosing, or monitoring a cancer using the biomarker method. The relationship between the recited biomarkers and a cancer disease state is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to determine the disease state could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims identifies samples to be tested (see claim 17) and routine assays for the measurement. The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. Regarding the assays to detect gene expression products, the assays claimed are routine in the art for measuring gene expression products. This is acknowledged by the instant specification, which states that " Sandwich assays according to various embodiments of the present invention may be performed either on a solid surface, such as a microtiter plate, or in lateral flow format. Means and methods for binding a capturing agent to a solid surface, e.g. via a streptavidin-biotin complex, or incorporating a capturing agent to a lateral flow assay are known in the art and readily apparent to a skilled person” (see paragraph [0222]), “Detection may also be based on either homogeneous or heterogeneous detection techniques, as is apparent to those skilled in the art” (see paragraph [0234]), and “Alternative ways of achieving the same are readily available for a skilled person” (see paragraph [0244]). Therefore, the additional features of the claims (i.e., measuring the level of the recited biomarkers, and identifying the source of the sample for screening) do not ensure that the claims amount to significantly more than the natural principle itself.  The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability.  
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in light of inference the doctor has drawn using disclosed correlations, since the claims threaten to inhibit development of more refined treatment recommendations that combine the patentee's correlations with later discovered features, and since the correlation step of the claims is set forth in highly general language covering all processes that make use of the correlation. Further, the steps simply refer to a relevant patient population, which is a pre-existing audience; doctors wish to determine whether a particular patient will progress to cancer if hyperplastic polyps are found. The claims inform a relevant audience about certain laws of nature; and additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community, and those steps, when viewed as a whole, add nothing significant beyond the sum of the parts taken separately. Even though the laws of nature at issue are narrow laws that may have limited applications, the claim does not amount to significantly more than the natural law itself. 
Claim Interpretation
As indicated above in the rejection under 35 USC 112(b), it is unclear for which type of cancer the disease state is determined. For the purposes of examination, the claims will be interpreted to read on a method for determining a pancreatic cancer disease state, and not a prostate cancer disease state. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7, 11-13, 17, and 34 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Landstein et al (US 2012/0165221 A1; filed 9/7/10; published 6/28/12).
The instant claims are directed to a method of determining a pancreatic cancer disease state in a subject, comprising assaying a sample from a subject for detecting a level of a CA19-9 glycoform which binds to DC-SIGN, comparing the level of CA19-9 glycoform to a control sample or predetermined threshold and determining a pancreatic cancer disease state. The method can compare the levels to find an increase that indicates risk of having cancer. The method can comprise screening, diagnosis, prognosis, or monitoring. The monitoring can be at onset, risk, relapse or recurrence of cancer. The sample can be blood, serum, plasma, or others in claim 17. 
Landstein et al describe a method of diagnosis and monitoring of cancer through global glycome analysis (see e.g. abstract, paragraph [0078], Example 1). The cancer can be a gastrointestinal cancer such as a pancreatic cancer (see e.g. claims 6 and 15-20, Example 1, and paragraph [0079]). The detection can be by a saccharide binding agent such as anti-sLeA (see e.g. claim 7), which is anti-sialyl lewis A (see e.g. paragraph [0012]). Fucosylated Lewis A binds to DC-SIGN (see e.g. paragraph [0012]). Sialyl Lewis A is another name for CA19-9 (see e.g. instant specification Table 1). The test of Landstein comprises antibodies that bind to the biomarkers (see e.g. paragraph [0049]). The testing comprises testing samples that are controls from patients without cancer or from other benign disorders (see e.g. paragraph [0136]). The method involves collecting patient sera, blood, urine, plasma, etc. (see e.g. claim 20, paragraph [0137]). Lectin arrays include lectins coated onto slides with antibodies that bind to glycan epitopes (see e.g. paragraph [0078], claims 15-18). The binding agent on the array can be a sequence specific binding agent (see e.g. claim 21). The sera was labeled with Cy3 and serum sample was passed over the array (see e.g. paragraph [0125], [0258]). Ideally, cancer diagnostic methods of the reference should enable the identification of cancer biomarkers in the blood that could be used for one of four purposes: (i) screening a healthy population or a high risk population for the presence of cancer; (ii) developing diagnosis assays of cancer or of a specific type of cancer; (iii) determining the prognosis in a patient; and (iv) monitoring the course in a patient in remission or while receiving surgery, radiation, or chemotherapy (see e.g. paragraph [0004]). 

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        11/4/22